                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


ANTHONY JOSEPH C.1,
                                                           Plaintiff,
              v.                                                                 5:18-CV-793
                                                                                 (ATB)
COMMISSIONER OF SOCIAL SECURITY,
                                                           Defendant.


HOWARD D. OLINSKY, ESQ., Attorney for Plaintiff
REBECCA H. ESTELLE, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                       MEMORANDUM-DECISION and ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1, and the consent of the parties. (Dkt. No. 4).

I.     PROCEDURAL HISTORY

       Plaintiff filed an application for Disability Income Benefits (“DIB”) and

Supplemental Security Income (“SSI”) on October 10, 2014, alleging disability

beginning March 3, 2014 (Administrative Transcript (“T.”) 29). The application was

denied initially on February 19, 2015. (T. 12). Plaintiff requested a hearing, which was


       1
          In accordance with recent guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern
District of New York in June 2018 in order to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify the plaintiff using only a
first name and last initial.
held before Administrative Law Judge (“ALJ”) Kenneth Theurer on March 8, 2017, at

which plaintiff and Vocational Expert (“VE”) David A. Festa testified. (T. 47-79,

127-28; 163-67). On April 6, 2017, ALJ Kenneth Theurer found plaintiff was not

disabled from March 3, 2014 through the date of his decision. (T. 26-42). The ALJ’s

decision became the Commissioner’s final decision when the Appeals Council denied

plaintiff’s request for review on May 1, 2018. (T. 1-3).

II.   GENERALLY APPLICABLE LAW

      A.     Disability Standard

      To be considered disabled, a plaintiff seeking disability insurance benefits or SSI

disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months. . .” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the plaintiff’s

      physical or mental impairment or impairments [must be] of such severity that he
      is not only unable to do his previous work but cannot, considering his age,
      education, and work experience, engage in any other kind of substantial gainful
      work which exists in the national economy, regardless of whether such work
      exists in the immediate area in which he lives, or whether a specific job vacancy
      exists for him, or whether he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

      The Commissioner uses a five-step process, set forth in 20 C.F.R. sections

404.1520 and 416.920, to evaluate disability insurance and SSI disability claims.

                                             2
      First, the [Commissioner] considers whether the claimant is currently engaged in
      substantial gainful activity. If he is not, the [Commissioner] next considers
      whether the claimant has a "severe impairment" which significantly limits his
      physical or mental ability to do basic work activities. If the claimant suffers such
      an impairment, the third inquiry is whether, based solely on medical evidence,
      the claimant has an impairment which meets or equals the criteria of an
      impairment listed in Appendix 1 of the regulations. If the claimant has such an
      impairment, the [Commissioner] will consider him disabled without considering
      vocational factors such as age, education, and work experience.... Assuming the
      claimant does not have a listed impairment, the fourth inquiry is whether, despite
      the claimant’s severe impairment, he has the residual functional capacity to
      perform his past work. Finally, if the claimant is unable to perform his past work,
      the [Commissioner] then determines whether there is other work which the
      claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,

416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that his impairment prevents him from performing

his past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B.     Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.

Soc. Sec. Admin, Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

It must be “more than a scintilla” of evidence scattered throughout the administrative

record. Id. However, this standard is a very deferential standard of review “-even more

                                              3
so than the 'clearly erroneous standard.’” Brault, 683 F.3d at 448.

       “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859 F.2d

255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record

contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles

v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (“we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony . . .”). However, the

ALJ cannot “ ‘pick and choose’ evidence in the record that supports his conclusions.”

Cruz v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.

09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS

       As of the date of the March 8, 2017 hearing, plaintiff was 58 years old. (T. 80).

He lived at home with his wife and their two children, ages nine and seventeen

respectively. (T. 54). Plaintiff completed high school in special education classes. (T.


                                             4
54, 259). Plaintiff claims disability resulting from his arthritis, dyslexia, attention

deficit hyperactivity disorder (“ADHD”), and knee impairments. (Pl. Br. at 1) (Dkt. No.

11).

       Plaintiff’s employment history includes working as a materials handler, packing

room runner, forklift operator, and working in quality assurance. (T. 55-56; 60; 260).

Plaintiff’s most recent job was working as a forklift operator. (T. 55-63). Plaintiff

testified he stopped working in February 2014 due to left knee pain, requiring

arthroscopic surgery. (T. 60-62, 259, 293). When the ALJ asked plaintiff about the

conditions that prevented him from returning to work full time, plaintiff testified that he

was “falling apart.” (T. 62).

       Although plaintiff admitted that his left knee was “fine,” he claimed he could not

return to work because his other knee was a “little bit” off, and he was falling asleep at

work. (T. 61). Plaintiff claimed that his sleep apnea and general fatigue caused him to

get tired and take naps throughout the day, affecting his ability to focus. (T. 69-70).

       Plaintiff further testified that he was recovering from his recent right knee

surgery. (T. 64-67). Plaintiff claimed that he could stand for approximately one hour

before he had pain. (T. 67). Plaintiff also claimed that he had a bulging disc that began

bothering him six months prior to the March 8, 2017 hearing. (T. 68). Plaintiff stated

that he had neck issues, causing his left finger to go “numb a little bit,” and that he

“sometimes” had pain in his left forearm at night. (T. 61, 68).


                                              5
       Plaintiff testified that he was let go from his previous position in quality

assurance due to his dyslexia. (T. 55-57). Plaintiff stated that reading and writing was

very difficult for him, and he got headaches when he read. (T. 70).

       Plaintiff reported that he dressed, bathed and groomed himself. (T. 65). Plaintiff

also cleaned and did laundry. (T. 65). Plaintiff could use a microwave and prepared

simple meals without recipes, because he could not read recipes. (T. 464-67). He could

drive. (T. 65, 465). He stated that he got along with his friends and family. (T. 465). He

often spent his time doing chores, listening to audiobooks, watching television and

movies, socializing, going to church, and listening to the radio. (T. 65-66, 70, 464-65,

467-68). Plaintiff admitted to exercising often, including running and biking. (T. 378,

392, 395). In fact, plaintiff testified that he continued to jog on the treadmill and used

an elliptical trainer until December 2016. (T. 64-65). Plaintiff complained of shoulder

pain following an attempt to do a bicep curl using a 180-pound weight. (T. 63, 490). 2

       The ALJ heard testimony from VE Festa. (T. 74-78). The ALJ asked VE Festa to

consider a hypothetical individual of the plaintiff’s age, education, and Past Relevant

Work (“PRW”). (T. 74). The ALJ then added the following restrictions: “the individual

could lift 50 pounds occasionally, lift and carry up to 25 pounds frequently, medium

work as defined by the regulations. Stand or walk for approximately six hour[s], and sit


       2
          When the ALJ inquired into his 180-pound “curl” the plaintiff claimed he normally
lifted “like 20 to 30 pounds.” (T. 63). After plaintiff was asked how much weight he was lifting
again, he replied, "none, I wasn't." (T. 63). Then, the plaintiff changed his answer again
testifying, “I would fool around with 10 or 20 pounds.” (T. 64).

                                                   6
for up to six hours in an eight hour day with normal breaks.” (Id.) The individual could

“occasionally climb ramps or stairs, occasionally climb ladders, ropes or scaffolds.” (T.

75). The individual could “occasionally balance, stoop, kneel, crouch and crawl.” In

addition, the individual “should not perform more than occasional fine manipulation

such as repetitive hand, finger actions, fingering or feeling with [his] left non-dominant

hand.” (Id.) Further, the individual “would retain the ability to grasp, hold, turn raise

and lower objects with either hand.” (Id.) The individual “would retain the ability to

understand and follow a simple instructions and directions” and “perform a simple task

with supervision and independently.” (Id.) This individual could “maintain attention

and concentration for simple tasks…regularly attend to a routine and maintain a

schedule,” and “would retain the ability to read at a third grade level.” (Id.)

      The VE stated that the above restrictions would rule out plaintiff’s PRW, but that

there were other jobs that this individual could perform. (T. 75-76). The VE testified

that the available unskilled, medium level jobs were: cook helper, hand packer, and

industrial cleaner. (T. 76-77). According to the VE, in order to perform these jobs, the

individual could not be off-task more than ten percent of the workday, and he could not

have more than one unexcused absence per month. (T. 78).

      Plaintiff’s counsel has summarized the relevant medical records in his brief. The

Commissioner’s counsel has adopted the recitation of the facts as stated by the ALJ in

his opinion and the procedural history as set forth by plaintiff’s counsel, except for any


                                             7
conclusions or inferences stated therein. (Pl.’s Br. at 3-6); (Def.’s Br. at 2) (Dkt. No.

11). Rather than reciting the medical evidence at the outset, the court will discuss the

relevant details below, as necessary to address the issues raised by plaintiff, with any

modifications as noted in the decision.

IV.    THE ALJ'S DECISION

       The ALJ first found that plaintiff met his insured status through December 31,

2018. (T. 31). Plaintiff had not engaged in substantial gainful activity since his alleged

onset date of March 3, 2014. (Id.) At step two of the sequential evaluation, the ALJ

found that plaintiff’s left-hand carpal tunnel syndrome, dyslexia, and ADHD were

severe impairments. (Id.) The ALJ also found that plaintiff’s sleep apnea, status-post

thyroid lobectomy, status-post bilateral knee arthroscopies, and injury to the left arm

were not severe. (T.31-32).

       At step three of the evaluation, the ALJ found that plaintiff’s severe impairments

did not meet or medically equal the severity of any Listed Impairment. (T. 32). In

making this determination, the ALJ considered Listing 1.02 (Major Disfunctions of a

Joint), and Listing 12.05 (Intellectual Disorders). (T. 32). The ALJ found that plaintiff

did not have sufficient difficulty in performing fine and gross movements to meet the

requirements Listing of 1.00 B(2)(c).3 Further, plaintiff retained the ability to care for

his own personal needs and had no limitations in interacting with others, for the


       3
         Listing 1.02(B) refers to an inability to perform fine and gross movements effectively
“as defined in 1.00B2c.” 20 C. F. R. Pt. 404, Subpt. P. App. 1 § 1.02(B).

                                                   8
purpose of Listing 12.05.

      At step four, the ALJ found that plaintiff could perform “less than the full range

of exertional requirements of medium work.” (T. 33). Plaintiff could “lift up to fifty

pounds occasionally” and “lift or carry up to twenty-five pounds frequently.” (T. 33).

He could “sit for up to six hours in an eight-hour workday,” and stand and walk for six

hours in an eight-hour workday. (Id.) He “could occasionally climb ramps or stairs;

occasionally climb ladders, ropes and scaffolds; occasionally balance, stoop, kneel,

crouch and crawl.” (Id.) He should “not perform more than occasional fine

manipulation such as repetitive hand-finger actions, fingering, or feeling with his left

hand.” (Id.) However, the ALJ found that he “retains the ability to grasp, hold, turn,

raise and lower objects with his hand.” (Id.) Further “he retains the ability to

understand and follow simple instructions and directions, perform simple tasks with

supervision and independently, maintain attention and concentration for simple tasks,

and regularly attend to a routine and maintain a schedule.” (Id.) He “retains the ability

to read at the third-grade level.” (Id.) In making this RFC determination, the ALJ stated

that he considered all of the plaintiff’s “symptoms, and the extent to which those

symptoms could reasonably be accepted as consistent with the objective medical

evidence and other evidence, based on the requirements of 20 C.F.R. § 404.1529 and

416.929.” (Id.) Finally, the ALJ stated he “considered opinion evidence in accordance

with the requirements of 20 C.F.R. § 404.1527 and 416.927.” (Id.)


                                             9
      The ALJ also found that plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms;” however, the plaintiff’s

“statements as to the intensity, persistence and limiting effects of those symptoms were

not entirely consistent with the medical evidence and other evidence in the record.”

(Id.) The ALJ then determined that plaintiff was unable to perform any of his past

relevant work. (T. 35). However, he also found that “considering the [plaintiff]’s age,

education, work experience and residual functional capacity,” there are jobs that exist

in significant numbers in the national economy that the [plaintiff] can perform. (T. 36).

Accordingly, the ALJ determined that plaintiff was not disabled from March 3, 2014

through the date of the ALJ’s decision. (T. 37).

V.    ISSUES IN CONTENTION

Plaintiff raises the following arguments:

      1.     “The ALJ incorrectly found plaintiff's knee problems non-severe at step
              two and failed to incorporate any limitations from the impairment in his
              RFC determination.” (Pl.’s Br. at 1, 8-11).

      2.     Dr. Kalyani Ganesh’s opinion is vague and it cannot support the RFC.
             (Pl.’s Br. at 1, 11-14).

      Defendant argues that the Commissioner’s decision is supported by substantial

evidence in the record, is based upon the application of correct legal standards, and

should be affirmed. (Def.’s Br. at 2). For the following reasons, this court concludes

that the ALJ did not err in evaluating the medical opinion evidence, and the ALJ’s RFC

determination was supported by substantial evidence. Accordingly, this court will


                                            10
affirm the administrative decision.

VI.   SEVERITY/DURATION

      A.     Legal Standards

      The claimant bears the burden of presenting evidence establishing severity of

impairments at step two of the disability analysis. Briggs v. Astrue, No. 5:09-CV-1422

(FJS/VEB), 2011 WL 2669476, at *3 (N.D.N.Y. Mar. 4, 2011), (Rep’t Rec.), adopted

2011 WL 2669463 (N.D.N.Y. July 7, 2011). A severe impairment is one that

significantly limits the plaintiff’s physical and/or mental ability to do basic work

activities. See 20 C.F.R. § 404.1520(c); see also 20 C.F.R. § 404.1521(a) (noting that

an impairment is not severe at step two if it does not significantly limit a claimant’s

ability to do basic work activities).

      The Regulations define “basic work activities” as the “abilities and aptitudes

necessary to do most jobs,” examples of which include, (1) physical functions such as

walking, standing, lifting, pushing, pulling, reaching, carrying, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and

remembering simple instructions; (4) use of judgment; (5) responding appropriately to

supervision, co-workers and usual work situations; and (6) dealing with changes in a

routine work setting. 20 C.F.R. § 404. 1521(b). “Severity” is determined by the

limitations imposed by an impairment, and not merely by its diagnosis. The mere

presence or diagnosis of a disease or impairment is not, by itself, sufficient to deem a



                                            11
condition severe. Hamilton v. Astrue, No. 12-CV-6291, 2013 WL 5474210, at *10

(W.D.N.Y. Sept. 30, 2013) (quoting McConnell v. Astrue, No. 6:03-CV-521 (TJM),

2008 WL 833968, at *2 (N.D.N.Y. Mar. 27, 2008)).

      An ALJ should make a finding of “‘not severe’ . . . if the medical evidence

establishes only a ‘slight abnormality’ which would have ‘no more than a minimal

effect on an individual’s ability to work.’” Rosario v. Apfel, No. 97 CV 5759, 1999 WL

294727, at *5 (E.D.N.Y. Mar. 19, 1999) (quoting Social Security Ruling (“SSR”)

85-28, 1985 WL 56856, at *3 (1985)). Although an impairment may not be severe by

itself, the ALJ must also consider “the possibility of several such impairments

combining to produce a severe impairment . . .” SSR 85-28, 1985 WL 56856, at *3.

However, a combination of “slight abnormalities,” having no more than a minimal

effect on plaintiff's ability to work will not be considered severe. Id. The ALJ must

assess the impact of the combination of impairments, rather than assessing the

contribution of each impairment to the restriction of activity separately, as if each

impairment existed alone. Id.

      The Second Circuit has held that the step two analysis “may do no more than

screen out de minimis claims.” Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.1995). If

the disability claim rises above a de minimis level, then the ALJ must undertake the

remaining analysis of the claim at step three through step five. Id. at 1030.

      Often, when there are multiple impairments, and the ALJ finds some, but not all


                                            12
of them severe, an error in the severity analysis at step two may be harmless because the

ALJ continued with sequential analysis and did not deny the claim based on the lack of

a severe impairment alone. Tryon v. Astrue, No. 5:10-CV-537 (MAD), 2012 WL

398952, at *3 (N.D.N.Y. Feb. 7, 2012) (citing Kemp v. Commissioner of Soc. Sec., No.

7:10-CV-1244 (GLS/ATB), 2011 WL 3876526, at *8 (N.D.N.Y. Aug. 11, 2011),

(Rep’t Rec.), adopted, 2011 WL 3876419 (N.D.N.Y. Aug. 31, 2011). This is

particularly true because the regulations provide that combined effects of all

impairments must be considered, regardless of whether any impairment, if considered

separately, would be of sufficient severity. 20 C.F.R. §§ 404.1523; Dixon, 54 F.3d at

1031.

        B.    Application

        Plaintiff argues that the ALJ erred by finding his “knee impairment” not severe.

(Pl.’s Br. at 8-11). The ALJ’s determination that plaintiff’s knee impairments were not

severe was established by substantial evidence. Further, neither of plaintiff’s knee

impairments satisfied the twelve-month duration requirement.

              1.    Duration

        An individual’s severe impairment must last “a continuous period of at least 12

months” in order to qualify for disability. 20 C. F. R. 404.1509. Unrelated severe

impairments cannot be combined to “meet the 12-month duration test.” Thus, if an

individual had “a severe impairment” and “then develop[ed] another unrelated severe


                                            13
impairment,” but “neither one is expected to last for 12 months,” that individual cannot

be disabled under the Act, “even though the two impairments in combination last for 12

months.” 20 C.F.R. § 404.1523(a).

      Plaintiff alleges his two knee impairments were one single impairment, and thus

satisfy the duration requirement. (Pl.’s Br. at 8-11). Plaintiff bears the burden at step

two. See Bowen v. Yuckert, 482 U.S. 137, 146 (1987). Plaintiff has cited nothing to

establish that his left and right knee impairments were related. See Dumas v. Schweiker,

712 F.2d 1545, 1553 (2d Cir. 1983) (“The Secretary is entitled to rely not only on what

the record says, but also on what it does not say.”).

      Plaintiff first complained of left knee pain on February 9, 2014. (T. 365-77, 397).

Plaintiff had left meniscus surgery on February 25, 2014. (T. 321-22). By April 2014,

plaintiff was denying pain and stating that his recovery was “excellent.” (T. 338-40).

By May 7, 2014, Thomas Smallman, M.D., described plaintiff as a “happy customer”

and stated that he had full range of motion of his left knee. (T. 395). Plaintiff claimed to

be experiencing “no pain” and told the doctor that he was looking forward to starting

his summer fitness routine, including running and biking. (T. 395). Further, plaintiff

testified at his 2017 hearing that he was having “no problem[s]” with his left knee. (T.

67). Thus, plaintiff has not cited to any evidence to suggest his left knee impairment

lasted longer than three months.

      Almost a year and seven months later, on December 5, 2016, plaintiff first


                                             14
complained of right knee pain to Dr. Smallman. (T. 499-500, 502). Plaintiff underwent

right meniscus surgery on February 15, 2017, shortly before his administrative hearing.

(T. 66, 509-11). On March 8, 2017, plaintiff reported that the surgery went “well,” and

he was walking with a brace. (T. 53). Thus, his right knee impairment had not lasted

for one year at the time of the administrative hearing and the ALJ’s decision.

        However, plaintiff claims that he was experiencing right knee pain for one and a

half years prior to December 2016. (Pl.’s Br. at 10). Plaintiff cites Dr. Smallman’s

December 2016 note, stating that plaintiff had right knee pain for “1.5 years,” to show

his knee impairment was severe and satisfied the twelve-month requirement.4 (Pl.’s Br.

at 10, T. 500). As discussed below, there is no evidence to support plaintiff’s

argument. In any event, if plaintiff’s knee impairments were viewed as a single knee

impairment, he could not meet the severity requirement. See 20 C. F. R. 404.1509.5

                2. Severity

        The important aspect of severity, is the functional limitation that the impairment

imposes. Hamilton v. Astrue, No. 12-CV-6291, 2013 WL 5474210, at *10; see House v.

Comm’r of Soc. Sec., 32 F. Supp. 3d 138, 147 (N.D.N.Y. 2012) (“Although the medical

record certainly documents treatment with respect to this impairment, no provider


        4
         In his brief, plaintiff states that “[i]t is well supported by the medical record that Plaintiff has
been suffering from knee problems for multiple years.” (Pl.’s Br. at 10).
        5
        This should not be confused with, 20 C.F.R. § 404.1523(c), which allows the consideration of
the “combined effect of all” of an individual’s “impairments without regard to whether any such
impairment, if considered separately, would be of sufficient severity.”

                                                      15
identified any impact on plaintiff's ability to perform basic work activities.”). Thus, the

“mere existence of a diagnosis” is “insufficient to show that functional limitations

would be imposed as a result of the impairments.” Payne v. Astrue, No. 11-CV-322

(RFT), 2013 WL 550677, at * 5 (N.D.N.Y. Feb. 12, 2013). See Prince v. Astrue, 490

Fed. App'x. 399, 400 (2d Cir. 2013). If supported by substantial evidence, the ALJ has

discretion in his or her findings to determine what qualifies as a severe impairment.

Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990) (“factual determinations” by the

ALJ are “conclusive unless they are unsupported by substantial evidence”).

      Plaintiff has not identified any medical records that would have compelled the

ALJ to conclude that plaintiff’s knee impairments impacted his ability to perform basic

work activities. Plaintiff did not seek treatment for any knee impairment between May

2014 to December 2016. (T. 352, 357, 398-401, 435, 450, 480-82, 740, 748). See Pulos

v. Comm'r of Soc. Sec., No. 1:18:CV-248, 2018 WL 5801551, at *4 (W.D.N.Y. Nov. 5,

2018) (substantial evidence supported the ALJ’s determination that a back and knee

injury was non-severe where the plaintiff failed to present evidence of on-going

treatment). During the year and a half period prior to December 2016, plaintiff denied

“musculoskeletal problems” and did not mention having any knee pain on numerous

occasions. (T. 492, 497, 529, 531, 534, 537). Further, plaintiff testified that he was

physically active during the one-and-a-half-year period prior to December 2016,

engaging in activities such as running on the treadmill and using the elliptical machine.


                                             16
(T. 64-65). Accordingly, there is no indication in the record that plaintiff’s knee pain

affected his ability to perform basic work activities for twelve months, and the ALJ’s

determination that plaintiff’s knee impairment was not severe was supported by

substantial evidence.

             3.     Harmless Error

       In addition, the ALJ did not deny plaintiff’s claim at step two and considered the

combined effects of all of plaintiff’s impairments in his RFC analysis. (T. 33-35). The

ALJ specifically considered plaintiff’s knee impairments, including the pain that he

alleged resulted from those impairments at step four of the sequential analysis. (T. 33-

34). Thus, if the ALJ made any error at step two, it was harmless.

VII.   RFC/EVALUATION OF SYMPTOMS

       A.    Legal Standards

             1.     RFC

       RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual's maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis. . . .” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent

work schedule. Balles v. Astrue, No. 3:11-CV-1386, 2013 WL 252970, at *2 (N.D.N.Y.

Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR

96-8p, 1996 WL 374184, at *2)).

       In rendering an RFC determination, the ALJ must consider objective medical
                                             17
facts, diagnoses and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R. §

404.1545. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999) (citing

LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)). An ALJ must specify the

functions plaintiff can perform and may not simply make conclusory statements

regarding a plaintiff's capacities. Martone, 70 F. Supp. 2d at 150 (citing Ferraris v.

Heckler, 728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737 F. Supp. 180, 183

(N.D.N.Y. 1990); Sullivan v. Secretary of HHS, 666 F. Supp. 456, 460 (W.D.N.Y.

1987)). RFC can only be established when there is substantial evidence of each

physical requirement listed in the regulations. Id. (citing LaPorta v. Bowen, 737 F.

Supp. at 183). The RFC assessment must also include a narrative discussion, describing

how the evidence supports the ALJ’s conclusions, citing specific medical facts, and

non-medical evidence. Trail v. Astrue, No. 5:09-CV-1120, 2010 WL 3825629 at *6

(N.D.N.Y. Aug. 17, 2010) (citing Social Security Ruling (“SSR”) 96-8p, 1996 WL

374184, at *7).

             2.    Evaluation of Symptoms

      In evaluating a plaintiff’s RFC for work in the national economy, the ALJ must

take the plaintiff’s reports of pain and other symptoms into account. Genier v. Astrue,

606 F.3d 46, 49 (2d Cir. 2010). The ALJ must “ ‘carefully consider’ ” all the evidence

presented by claimants regarding their symptoms, which fall into seven relevant factors


                                            18
including ‘daily activities’ and the ‘location, duration, frequency, and intensity of

[their] pain or other symptoms.’ ” Del Carmen Fernandez v. Berryhill, No. 18-CV-326,

2019 WL 667743, at *9 (S.D.N.Y. Feb. 19, 2019) (citing 20 C.F.R. § 404.1529(c)(3);

Social Security Ruling (SSR) 16-3p, Titles II and XVI: Evaluation of Symptoms in

Disability Claims, 81 FR 14166-01 at 14169-70, 2016 WL 1020935 (Mar. 16, 2016) ).

       In 2016 the Commissioner eliminated the use of term “credibility” from the

“sub-regulatory policy” because the regulations themselves do not use that term. SSR

16-3p, 81 FR at 14167. Instead, symptom evaluation tracks the language of the

regulations.6 The evaluation of symptoms involves a two-step process. First, the ALJ

must determine, based upon the objective medical evidence, whether the medical

impairments “could reasonably be expected to produce the pain or other symptoms

alleged. . .” 20 C.F.R. §§ 404.1529(a), (b); 416.929(a), (b).

       If so, at the second step, the ALJ must consider “ ‘the extent to which [the

claimant’s] alleged functional limitations and restrictions due to pain or other

symptoms can reasonably be accepted as consistent with the [objective medical

evidence] and other evidence to decide how [the claimant’s] symptoms affect [her]

ability to work.’” Barry v. Colvin, 606 F. App'x 621, 623 (2d Cir. 2015) (citing inter

alia 20 C.F.R. § 404.1529(a); Genier v. Astrue, 606 F.3d at 49) (alterations in original).


       6
         The standard for evaluating subjective symptoms has not changed in the regulations. Rather,
the term “credibility” is no longer used, and SSR 16-3p makes it clear that the evaluation of the
claimant’s symptoms is not “an evaluation of the claimant's character.” 81 FR at 14167. The court will
remain consistent with the terms as used by the Commissioner.

                                                  19
If the objective medical evidence does not substantiate the claimant’s symptoms, the

ALJ must consider the other evidence. Cichocki v. Astrue, 534 F. App’x 71, 76 (2d Cir.

2013) (citing superceded SSR 96-7p).

      The ALJ must assess the claimant’s subjective complaints by considering the

record in light of the following symptom-related factors: (1) claimant’s daily activities;

(2) location, duration, frequency, and intensity of claimant’s symptoms; (3)

precipitating and aggravating factors; (4) type, dosage, effectiveness, and side effects of

any medication taken to relieve symptoms; (5) other treatment received to relieve

symptoms; (6) any measures taken by the claimant to relieve symptoms; and (7) any

other factors concerning claimant’s functional limitations and restrictions due to

symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3).

      The ALJ must provide specific reasons for the determination. Cichocki v. Astrue,

534 F. App’x at 76. However, the failure to specifically reference a particular relevant

factor does not undermine the ALJ’s assessment as long as there is substantial evidence

supporting the determination. Id. See also Del Carmen Fernandez v. Berryhill, 2019

WL 667743 at *11 (citing Rousey v. Comm’r of Soc. Sec., 285 F. Supp. 3d 723, 744

(S.D.N.Y. 2018) ). “[R]emand is not required where ‘the evidence of record allows the

court to glean the rationale of an ALJ's decision.’ ” Cichocki v. Astrue, 534 F. App’x at

76 (quoting Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)).

      B.     Application


                                            20
       As stated above, the ALJ concluded that plaintiff retained the RFC to perform

“less than the full range of medium work,”7 with additional limitations, including the

ability to walk, sit and stand each for up to six hours a day and the ability to engage in

only “occasional fine manipulation” with his left hand. (T. 33). Plaintiff argues that the

ALJ’s physical RFC finding was improper because he relied on Dr. Ganesh’s “vague”

opinion. (Pl. Br. at 12-13). Plaintiff further argues that the ALJ failed to consider

plaintiff’s knee impairments, plaintiff’s knee surgeries and recovery process; he relied

too heavily on plaintiff’s attempt to do a 180 pound curl; and that there was no

evidence for the ALJ to find that plaintiff could do “occasional fine manipulation.”

(Pl.’s Br. at 10-14). This court concludes that the ALJ’s assessment of plaintiff’s

physical impairments was supported by substantial evidence.8

       In reaching the RFC determination, the ALJ gave “some weight” to the opinion

of Kalyani Ganesh, M.D., who performed a consultative examination of plaintiff on

February 10, 2015. (T. 35, 467-69). In Dr. Ganesh’s Medical Source Statement of

Ability to do Work-Related Activities (Physical) (“MSS”), she opined plaintiff had “no

limitations sitting or standing and he ha[d] approximately moderate limitations walking

       7
          Under 20 C.F.R. §§ 404.1567(c) and 416.967(c), medium work is defined as follows:
“lifting no more than 50 pounds at a time with frequent lifting or carrying of objects weighing up
to 25 pounds. If someone can do medium work, we determine that he or she can also do
sedentary and light work.”
       8
          Plaintiff has not asserted that the ALJ erred in his finding regarding the existence and
severity of plaintiff’s mental impairments, nor has the plaintiff argued that the ALJ erred in
plaintiff’s RFC finding regarding plaintiff’s mental impairments. Thus, plaintiff’s mental
impairments and RFC finding derived therefrom will not be addressed.

                                                    21
and climbing.” (T. 469).

       Plaintiff argues that the ALJ improperly relied on Dr. Ganesh’s consulting

opinion because the language, “approximately moderate,” was too “vague.” (Pl.’s Br. at

12-13). While language such as “mild” and “moderate” may be vague, “recent cases

have held that when there is other medical evidence, in addition to an RFC evaluation

using terms such as ‘mild’ and ‘moderate,’ such terms may properly be relied on the

RFC analysis.” Gary V. v. Comm’r of Soc. Sec., No. 3:18-CV-125 (ATB), 2019 WL

356545, at *5 (N.D.N.Y. Jan. 29, 2019); See also Tankisi v. Comm’r of Soc. Sec., 521

F. App’x 29, 34 (2d Cir. 2013).9

       Upon examination, Dr. Ganesh noted plaintiff appeared to be in no acute distress,

       9
          Plaintiff urges this court to base its decision on the decision in Williams. (Pl.’s Br. at
12). Williams v. Berryhill, No. 16-CV-5606, 2018 WL 4636962, at *20 (E.D.N.Y. Sept. 27,
2018). In Williams the court determined that the “use of the terms ‘mild,’ ‘moderate,’ and
‘marked’ to describe the plaintiff’s restrictions in ‘sitting, standing, and walking’ are the kind of
vague terms which some courts have found insufficient to support a determination that a plaintiff
is not disabled under the Act.” Williams, 16-CV-5606, 2018 WL 4636962, at *20 (quoting Brady
v. Colvin, No. 14-CV-5773, 2016 WL 1448644, at *8 (E.D.N.Y. Apr. 12, 2016). According to
the court in Williams, the ALJ’s decision was speculative as it disregarded one doctor’s opinion
(out of two doctors’ opinions) stating that the plaintiff was limited in the ability to sit for
prolonged periods of time, while giving “great weight” to the opinion of a doctor who did not
examine the plaintiff. Id. Thus, the court determined that the decision was “speculative” and “not
supported by substantial evidence.” Id (citing Richardson v. Astrue, No. 10-CV-9356 (DAB)
(AJP), 2011 WL 2671557, at *12 (S.D.N.Y. July 8, 2011) ).
         Although, Dr. Ganesh assessed that plaintiff had “approximately moderate limitations
walking and climbing,” and this language is similar to the questioned language used in Williams,
the similarities end there. (T. 469). The ALJ’s finding in Williams was largely based on the
opinion of a non-examining medical expert. Unlike Williams, Dr. Ganesh was not a
non-examining medical expert, but rather a consultative physician who conducted a physical
examination of plaintiff. Additionally, the decision in Williams emphasized the fact that the ALJ
disregarded the medical opinion of an examining physician. Unlike Williams, plaintiff has not
cited to any medical record that provides a conflicting opinion regarding plaintiff's ability to walk
or sit. Thus, Williams is readily distinguishable.


                                                    22
had a normal stance, required no assistive devices and did not require help changing or

getting on and off the examination table. (T. 468). Dr. Ganesh further indicated that

plaintiff had a slight limp that favored the left, and he could not walk heel-to-toe nor

squat. (Id.) Plaintiff exhibited full cervical flexion, extension, lateral flexion bilaterally

and rotary movement bilaterally. (T. 469). Plaintiff did not have scoliosis, kyphosis, or

abnormality in the thoracic spine. (Id.) Lumbar flexion was 75 degrees, extension 15

degrees and lateral flexion 10 degrees bilaterally, with full rotary movement of

shoulders, elbows, forearms, hips, knees and ankles bilaterally. (Id.) Straight Leg Raise

Test was negative bilaterally. (Id.) Plaintiff had no evident subluxation, contractures,

ankylosis or thickening. Plaintiff presented stable and non-tender joints, had no

redness, had no swelling or effusion and only had slight warmth of the left knee. (Id.)

Plaintiff exhibited hand and finger dexterity and full grip strength bilaterally. (Id.)

Based on her examination, Dr. Ganesh opined that plaintiff had a “stable, but guarded”

prognosis. (Id.)

      During Dr. Ganesh's examination, plaintiff reported that he cleaned his home and

did laundry once a week. (T. 467). He reported that he showered, bathed and dressed

himself daily. (Id.) He listened to the radio and went to church. (Id.). This is consistent

with plaintiff’s hearing testimony regarding his typical daily activities.

      The ALJ’s also considered plaintiff’s testimony as a basis for his RFC

determination. Plaintiff testified that he frequently cooks, cleans, does laundry, goes to


                                              23
church, and volunteers at a food pantry. (T. 34). Plaintiff further testified that he

engaged in heavy exercise, including, but not limited to, jogging and on one occasion

attempted to curl a 180-pound weight. (T. 63-65).

      Plaintiff suggests that the ALJ relied too heavily on plaintiff’s attempt to curl a

180 pound weight. (Pl.’s Br. at 13). However, the ALJ did not use plaintiff’s “curl” as

an indication he could do this particular exercise fully or frequently, but rather as

indicative of his ability to exercise “aggressively.” (T. 43); See Monroe v. Comm’r of

Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017) (ALJ “relied on plaintiff’s extraneous

activities including snowmobiling, horseback riding and four-wheeling.”). When the

ALJ considered these activities he noted that, combined, they “require many of the

same functions” that plaintiff alleged he is unable to perform in a work setting. (Id.).

The ALJ is entitled to consider a plaintiff’s stated daily activities in making the RFC

determination. Monroe, 676 F. App’x at 8.

      Plaintiff further argues that the ALJ failed to consider plaintiff’s knee

impairments, surgeries and recovery. (Pl.’s Br. at 10-14). Plaintiff has not addressed

what information from the record is missing from the ALJ’s discussion. The ALJ’s

decision to not discuss the right and left knee impairments, surgeries, and recovery in

exhaustive detail is appropriate because, as previously discussed, plaintiff’s knee

impairments do not satisfy the duration requirement, and there appear to be no

additional limitations arising from these impairments.


                                             24
      However, in reaching the physical RFC determination, the ALJ did recognize

that plaintiff had two arthroscopic surgeries. (T. 31, 34). In addressing plaintiff’s left

knee impairment, the ALJ noted that the plaintiff achieved “excellent results,”

following his surgery. (T. 34). The ALJ also noted that plaintiff reported a “full range

of motion and no pain” a few months following this procedure. (T. 34). In addressing

plaintiff’s right knee, the ALJ noted his “recent” surgery and that he was “doing well.”

(T. 34). Finally, in the ALJ’s RFC finding, he made it clear that he “considered all

symptoms and the extent to which these symptoms could reasonably be accepted as

consistent with the objective medical evidence and other evidence.” (T. 33).

      Plaintiff also argues that Dr. Ganesh’s consulting opinion cannot support the

ALJ’s RFC determination as it was the only physical opinion discussed, and the

opinion was only given “some weight.” (Pl.’s Br. at 13). The ALJ entitled to determine

an RFC based on “all of the relevant medical” evidence and “other evidence.” 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The “report of a consultative physician may

constitute” substantial evidence. Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir.

1983). The absence of additional supporting medical opinions does not automatically

establish that an ALJ’s decision is unsupported by substantial evidence. Zurek v.

Colvin, No. 6:15-CV-0453 (GTS), 2016 WL 4466791, at *7 (N.D.N.Y. Aug. 24, 2016)

(“medical evidence shows relatively little physical impairment, an ALJ permissibly can

render a common sense judgment about functional capacity even without a physician's


                                             25
assessment.”). In fact, a “medical source statement or formal medical opinion is not

necessarily required” to support an ALJ’s RFC determination. Monroe, 676 F. App'x at

8.

       The ALJ afforded Dr. Ganesh’s opinion “some weight” as “it was rendered after

a thorough examination of the claimant by a physician with extensive program and

professional expertise.” (T. 35) The ALJ noted that greater weight could not be given,

however, as the examination occurred “shortly after” the plaintiff’s “knee surgery,”10

which has not resulted “in an ongoing limitation that lasted one year or more.” (Id.).

Nonetheless, the ALJ’s was entitled to use Dr. Ganesh’s consultative opinion. See

Mongeur v. Heckler, 722 F.2d at 1039. Based upon Dr. Ganesh’s evaluation of the

relevant medical evidence, and plaintiff’s testimony, supporting Dr. Ganesh’s opinion

regarding plaintiff lack of limitations in standing and walking and “approximately

moderate” limitations walking and climbing, the ALJ’s determination that plaintiff

could perform less than the full range of medium work was supported by substantial

evidence. See Taylor v. Astrue, 32 F. Supp. 3d 253, 271 (N.D.N.Y. 2012) (physicians’

assessment, including his opinion that plaintiff had a moderate limitation in walking,



       10
          The court notes that plaintiff’s left knee surgery occurred on February 25, 2014,
approximately one year prior to Dr. Ganesh’s consultative examination which occurred on February 10,
2015. (T. 321-22, 467-69). Although the ALJ erred in his finding that Dr. Ganesh’s examination
occurred “shortly” after plaintiff’s left knee surgery, this was harmless error as substantial evidence
supported the ALJ’s RFC determination. (T. 35); see McCann v. Comm'r of Soc. Sec., No.
5:13-CV-801 GLS, 2014 WL 4199230, at *3 (N.D.N.Y. Aug. 21, 2014) (an ALJ’s misstatement was,
at most, harmless error where substantial evidence in the record supported the ALJ’s conclusion).

                                                  26
provided support for the ALJ’s RFC assessment that plaintiff could stand, walk and sit

for about six hours in an eight-hour workday); see also Stacey v. Comm'r of Soc. Sec.,

No. 09-CV-638 (DNH/VEB) 2011 WL 2357665, *6 (N.D.N.Y. 2011) (physician’s

assessment of moderate limitations in plaintiff’s ability to lift, carry, walk, stand and

bend, was consistent with the ALJ’s conclusion that plaintiff could walk and stand for

up to six hours in an eight-hour workday), (Rep’t Rec.), adopted, 2011 WL 2293328

(N.D.N.Y. June 8, 2011).

        Finally, plaintiff argues that the ALJ’s RFC determination that he could engage

in “occasional” fine manipulation with his left hand was not supported by substantial

evidence. (Pl.’s Br. at 13).11 The ALJ cited plaintiff’s own testimony that he engaged in

cooking, cleaning and driving. (T. 468). The ALJ further cited a nerve conduction

survey which found only “moderate abnormalities” in plaintiff’s left wrist. (T. 34, 468,

483). The ALJ cited normal findings by Dr. Ganesh with respect to the upper

extremities, showing full strength with intact hand and finger dexterity and full grip

strength bilaterally. (T. 468).12 Thus, the ALJ’s decision that plaintiff could engage in


        11
          Plaintiff appears to argue that Dr. Ganesh’s limitations for plaintiff’s “severe carpal tunnel
are made up whole cloth.” (Pl.’s Br. at 13). According to plaintiff, Dr. Ganesh did not provide any
notes or explanation for his evaluation of plaintiff’s “occasional fine manipulation.” (Id.).
        12
          Although not cited by the ALJ, the medical record also provides other evidence supporting
the ALJ’s finding that plaintiff could perform occasional fine manipulation. Although plaintiff
complained of “pulsating” in his left arm and fingers on October 18, 2016, no abnormal findings were
observed by Dr. Helgeson. (T. 698). By January 16, 2017, Dr. Helgeson found that plaintiff had full
strength his in bilateral deltoids, biceps, triceps, wrist extensor, wrist flexor, hand intrinsics and finger
flexors, except for eight percent strength in his left triceps, notwithstanding plaintiff’s claims of left
arm pain and numbness on December 3, 2018. (T. 497, 506).

                                                      27
occasional fine manipulation was supported by substantial evidence.

      WHEREFORE, based on the findings above, it is

      ORDERED, that the decision of the Commissioner is AFFIRMED and

plaintiff’s complaint is DISMISSED; and it is

      ORDERED that the Clerk enter Judgment for the DEFENDANT.

Dated: July 9, 2019




                                          28
